DETAILED ACTION
This communication is responsive to the amendment filed February 25, 2022. Applicant has amended claims 19, 21, 27, 29, 35, 37, cancelled claims 26, 34, and added claims 39-40 as new. Upon review of applicant’s newly submitted information in an information disclosure statements filed 12/07/2021 and 03/22/2022, the indicated allowability of claims 26 and 34 are withdrawn in view of the new information submitted by the applicant, which necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Claims 19-25, 27-33, 35-40 are pending and presented for examination under the first inventor to file provisions of the AIA , of which claims 19, 27 and 35 are in independent form.

Response to Arguments
Applicant’s arguments filed February 25, 2022 have been fully considered but they are moot in view of the new ground(s) of rejection.  Regarding applicant’s response to the Drawings, in particular Fig 2C.  Examiner disagrees.  First, applicant’s statement “...paragraph [0086], the interface displayed in response to the operation depicted in Figure 2B could be either of the interface of Figure 2B or 2D...” is incorrect, it should be “2C” instead of “2D”.  Second, applicant did not explain in Fig. 2C the description of “To FIG. 2D” with an arrow pointing right back to Fig. 2C means? Even if put Fig. 2C and Fig. 2D side by side, the arrow pointing right back to Fig. 2C with the description of “To FIG. 2D” still would not make sense, and no any description is provided in the paragraph [0086] cited by the applicant.  

Drawings
The drawings are objected to because they contain some strange marking “~”, and also the following figures contain unclear indications. For example, Fig. 2C has a right arrow with a description “To Fig. 2D” which points right back to Fig 2C, which is unclear what it means?  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-24, 27-32, 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US Patent No. 9,639,969; Date: May 2, 2017) (hereinafter Wilson) in view of Thimbleby (US PGPub. No. 2017/0091153).

In reference to independent claim 19:
Wilson teaches a method, comprising: displaying, by a terminal, an editable user interface, wherein the displayed editable user interface displays multimedia content and doodle content, the doodle content is generated in response to an operation performed by a user on the multimedia content, and the editable user interface comprises a content editing area; displaying, by the terminal, added or edited doodle content in the content editing area in response to an operation of adding or editing the doodle content; displaying, by the terminal, added or edited multimedia content in the content editing area in response to an operation of adding or editing the multimedia content (i.e. .... client devices 106.... contain...design application 108... generate and present various user interfaces... include an editor 320.... a base media layer 802, such as...a video, and any number N of additional layers that add effects or features to the base media layer 802.... user may edit (e.g., texturize) the base media layer... add filters to the base media layer, add various graphical design elements including stylized text and graphics to the base media layer....user may select to add a doodle layer.....  - Column 4, lines 17-65; Column 15, lines 11-12; Column 15, lines 40-46; Column 19, lines 14-27; Column 23, lines 8-12; Fig. 9D,E,H,Q; Column 23, lines 21-23; Fig. 9J-K); and... 
Wilson does not teach
....automatically extending, by the terminal, the content editing area by a preset size after detecting that the added doodle content or the added multimedia content reaches or exceeds a preset position in the content editing area.  However, Thimbleby teaches “.....space enclosed in sketch/handwriting input area 518 is automatically scrolled in a direction opposite the default writing direction...the automatic scrolling within sketch/handwriting input area 518 occurs when the boundary of the current handwriting input (e.g., the input up to the temporal or spatial break) has crossed...a scrolling threshold mark (e.g., scroll boundary indicator 532).... boundary indicator 532 is placed in the center of the sketch/handwriting input area 518.....” (Paragraph 193; Note that Wilson already teaches added/input doodle content, and the automatic scrolling of the space of the input area 518 is an equivalent teaching of extending the editing area, and the preset size scrolled is the distance from left side of the 518 to the scrolling threshold mark that is in the center).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson to include the teachings of Thimbleby to automatically scroll the space of the editing area when the input crossed the scrolling threshold mark. Such a person would have been motivated to make this combination according to the aspects of the present invention because it is functional, efficient, and ease to use and only extending the editing space when needed so as not to take up screen space (Paragraph 3).

In reference to claim 20:
Wilson and Thimbleby teach the method according to claim 19, Wilson teaches further comprising: switching, by the terminal, between enabling editing of the multimedia content and enabling editing of the doodle content in response to a switching operation of the user (i.e. ...Using the layer menu 927, the user may view the layers included in the design...further... configured existing layers,..etc.,...user may select to add a doodle layer....select a particular doodle from a list of doodles.... - Column 23, lines 8-12; Fig. 9D,E,H,Q; Column 23, lines 21-23; Fig. 9J-K).

In reference to claim 21:
Wilson and Thimbleby teach the method according to claim 19, Wilson teaches 
wherein the content editing area comprises a first layer and a second layer, the first layer is usable to add or edit the multimedia content, and the second layer is usable to add or edit the doodle content, wherein displaying, by the terminal, added or edited doodle content in the content editing area in response to an operation of adding or editing the doodle content comprises: when the second layer covers the first layer, displaying, by the terminal, added or edited doodle content in the content editing area in response to an operation of adding or editing the doodle content; wherein displaying, by the terminal, added or edited multimedia content in the content editing area in response to an operation of adding or editing the multimedia content comprises: when the first layer covers the second layer, displaying, by the terminal, added or edited multimedia content in the content editing area in response to an operation of adding or editing the multimedia content; and wherein the method further comprises: switching, by the terminal, the first layer with the second layer in response to a first operation of the user, to cause the second layer to cover the first layer (i.e. .... client devices 106.... contain...design application 108... generate and present various user interfaces... include an editor 320.... a base media layer 802, such as...a video, and any number N of additional layers that add effects or features to the base media layer 802.... user may edit (e.g., texturize) the base media layer... add filters to the base media layer, add various graphical design elements including stylized text and graphics to the base media layer... Using the layer menu 927, the user may view the layers included in the design...further...configured existing layers..etc.,...user may select to add a doodle layer....select a particular doodle from a list of doodles.....  - Column 4, lines 17-65; Column 15, lines 11-12; Column 15, lines 40-46; Column 19, lines 14-27; Column 23, lines 8-12; Fig. 9D,E,H,Q; Column 23, lines 21-23; Fig. 9J-K; In other words, user can select the doodle layer in Fig. 9Q which will display Fig. 9K showing the selected doodle 942 that is overlaid the base layer and change to a different doodle).

In reference to claim 22:
Wilson and Thimbleby teach the method according to claim 21, Wilson teaches wherein the editable user interface further displays a function button area, the function button area comprises a drawing button, and the first operation is an operation on the drawing button (i.e. ...in FIG. 9F the user selects 933 a particular style of frame...from the element menu 934 and in FIG. 9G the user draws 937 and configures the frame 935 (e.g., using his/her finger 902 and the touch-screen 903) according to his/her preferences... - Column 22, lines 63-67 or Fig. 9J “Hand Drawn” button).

In reference to claim 23:
Wilson and Thimbleby teach the method according to claim 21, Wilson teaches wherein a size of the second layer is the same as a size of the first layer (i.e. Fig. 9K, Q; Note that they are all layers on top of each other, therefore, they are all of the same size).

In reference to claim 24:
Wilson and Thimbleby teach the method according to claim 21, Wilson teaches wherein the second layer is transparent (i.e. Fig. 9K shows the doodle layer is transparent).

In reference to independent claim 27:
A terminal, comprising: a display; one or more processors; and a non-transitory computer readable memory storing a plurality of application programs and further storing a program to be executed by the processor, the program including instructions for: displaying an editable user interface, wherein the displayed editable user interface displays multimedia content and doodle content, the doodle content is generated in response to an operation performed by a user on the multimedia content, and the editable user interface displays a content editing area; displaying added or edited doodle content in the content editing area in response to an operation of adding or editing the doodle content; displaying added or edited multimedia content in the content editing area in response to an operation of adding or editing the multimedia content; and automatically extending the content editing area by a preset size after detecting that the added doodle content or the added multimedia content reaches or exceeds a preset position in the content editing area.
- Claim 27 contains substantially similar subject matter as in claim 19, and is rejected along the same rationale.  Wilson teaches processor(s), memory in column 4, lines 17-55.

In reference to claim 28:
The terminal according to claim 27, wherein the program further includes instructions for: switching between enabling editing of the multimedia content and enabling editing of the doodle content in response to a switching operation of the user.
- Claim 28 contains substantially similar subject matter as in claim 20, and is rejected along the same rationale.

In reference to claim 29:
The terminal according to claim 27, wherein: the content editing area comprises a first layer and a second layer, the first layer is usable to add or edit the multimedia content, and the second layer is usable to add or edit the doodle content, displaying added or edited doodle content in the content editing area in response to an operation of adding or editing the doodle content comprises: when the second layer covers the first layer, displaying added or edited doodle content in the content editing area in response to an operation of adding or editing the doodle content; displaying added or edited multimedia content in the content editing area in response to an operation of adding or editing the multimedia content comprises: when the first layer covers the second layer, displaying added or edited multimedia content in the content editing area in response to an operation of adding or editing the multimedia content; and the program further includes instructions for: switching the first layer with the second layer in response to a first operation of the user.
- Claim 29 contains substantially similar subject matter as in claim 21, and is rejected along the same rationale.

In reference to claim 30:
The terminal according to claim 29, wherein the editable user interface further displays a function button area, the function button area comprises a drawing button, and the first operation is an operation on the drawing button.
- Claim 30 contains substantially similar subject matter as in claim 22, and is rejected along the same rationale.

In reference to claim 31:
The terminal according to claim 29, wherein a size of the second layer is the same as a size of the first layer.
- Claim 31 contains substantially similar subject matter as in claim 23, and is rejected along the same rationale.

In reference to claim 32:
The terminal according to claim 27, wherein the second layer is transparent.
- Claim 32 contains substantially similar subject matter as in claim 24, and is rejected along the same rationale.

In reference to independent claim 35:
A non-transitory computer storage medium, the non-transitory computer storage medium having a computer program stored thereon for execution on a terminal, the program having instructions for: causing the terminal to display an editable user interface, wherein the displayed editable user interface displays multimedia content and doodle content, the doodle content is generated in response to an operation performed by a user on the multimedia content, and the editable user interface displays a content editing area; causing the terminal to display added or edited doodle content in the content editing area in response to an operation of adding or editing the doodle content; and causing the terminal to display added or edited multimedia content in the content editing area in response to an operation of adding or editing the multimedia content
- Claim 35 contains substantially similar subject matter as in claim 19, and is rejected along the same rationale.  Wilson teaches a non-transitory tangible computer-readable medium in column 7, line 19.

In reference to claim 36:
The non-transitory computer storage medium according to claim 35, wherein the program further includes instructions for: causing the terminal to switching between enabling editing of the multimedia content and enabling editing of the doodle content in response to a switching operation of the user.
- Claim 36 contains substantially similar subject matter as in claim 20, and is rejected along the same rationale.

In reference to claim 37:
The non-transitory computer storage medium according to claim 35, wherein: the content editing area comprises a first layer and a second layer, the first layer is usable to add or edit the multimedia content, and the second layer is usable to add or edit the doodle content, causing the terminal to display added or edited doodle content in the content editing area in response to an operation of adding or editing the doodle content comprises: when the second layer covers the first layer, causing the terminal to display added or edited doodle content in the content editing area in response to an operation of adding or editing the doodle content; causing the terminal to display added or edited multimedia content in the content editing area in response to an operation of adding or editing the multimedia content comprises: when the first layer covers the second layer, causing the terminal to display added or edited multimedia content in the content editing area in response to an operation of adding or editing the multimedia content; and the program further includes instructions for: causing the terminal to switch the first layer with the second layer in response to a first operation of the user, to cause the second layer to cover the first layer.
- Claim 37 contains substantially similar subject matter as in claim 21, and is rejected along the same rationale.

In reference to claim 38:
The non-transitory computer storage medium according to claim 37, wherein the editable user interface further displays a function button area, the function button area comprises a drawing button, and the first operation is an operation on the drawing button.
- Claim 38 contains substantially similar subject matter as in claim 22, and is rejected along the same rationale.

In reference to claim 39:
39. (New) The non-transitory computer storage medium according to claim 37, wherein a size of the second layer is the same as a size of the first layer.
- Claim 39 contains substantially similar subject matter as in claim 23, and is rejected along the same rationale.

In reference to claim 40:
40. (New) The non-transitory computer storage medium according to claim 37, wherein the second layer is transparent.
- Claim 40 contains substantially similar subject matter as in claim 24, and is rejected along the same rationale.

Claims 25, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US Patent No. 9,639,969; Date: May 2, 2017) (hereinafter Wilson) in view of Thimbleby (US PGPub. No. 2017/0091153) and in further view of Wang et al. (US PGPub. No. 2004/0189793) (hereinafter Wang).

In reference to claim 25:
Wilson and Thimbleby teach the method according to claim 19, Wilson teaches further comprising: storing, by the terminal, the doodle content in response to the operation of adding or editing the doodle content (i.e. ... saving the design locally (e.g., in the memory 204) and/or remotely (e.g., in the data store 210)... user may select to add a doodle layer to the design... - Column 16, lines 8-10; Column 23, lines 21-23), Wilson and Thimbleby do not teach wherein the doodle content is stored in a sparse dot matrix manner.  However, Wang teaches “...caption overlaying...on an interactive video...generated caption dot-matrix images are overlaid to an input or output digital image...” (Paragraphs 7, 41; Note that although Wang is directed to caption overlay, however it is still an overlay image that can be overlaid onto the video and that image overlay can be generated as a dot-matrix image and stored).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson and Thimbleby to include the teachings of Wang to utilize dot-matrix as an image content storage method. Such a person would have been motivated to make this combination according to the aspects of the present invention because dot-matrix method tend to use less storage and hence reduces hardware device and costs of system, and at the same time makes captions generating and overlaying more simple (Paragraph 5).

In reference to claim 33:
The terminal according to claim 27, wherein the program further includes instructions for: storing the doodle content in response to the operation of adding or editing the doodle content, wherein the doodle content is stored in a sparse dot matrix manner.
- Claim 33 contains substantially similar subject matter as in claim 25, and is rejected along the same rationale.

Examiner’s note: Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant. However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Applicant's submission of an information disclosure statements under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/07/2021 and 03/22/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Shen Shiau/ 
Primary Examiner, Art Unit 2174